Title: To Benjamin Franklin from the Abbé Le Clerc de St. Etrain, 10 April 1778
From: Le Clerc de St. Etrain, abbé ——
To: Franklin, Benjamin


Monsieur
Paris Rüe feydeau chez mr jacob ce 10 avril 1778.
Desirant profiter d’une occasion favorable, Mr. mereau de monneron est parti pour amsterdam avant hier. Il aurait fort souhaité emporter les lettres que vous avés eu la Bonté de luy promettre, je l’ay assuré d’après ce que vous m’avés fait l’honneur de me dire que je les luy enverrais en hollande bien persuadé que vous ne l’oublieriés pas. Ainsy je vous prie, Monsieur, de vouloir m’expedier ces lettres de Recommandation pour les etats unis. Mr. Pallard est egalement à amsterdam, ils attendent l’un et l’autre vos depeches avec le plus grand empressement etant sur leur depart: je vous seray infiniment obligé de me les envoyer. Je suis avec une Respectueuse consideration, Monsieur votre tres humble et tres obeissant serviteur
L’abbé Le Clerc DE ST ETRAIN.
 
Notation: Le Clerc De st. Etrain Paris 10. avril 1778.
